SEABURY, J.
This is an action against the defendant as acceptor of a draft. The answer alleged that the draft was without consideration, and that an agreement had been made between the defendant and the payee for the cancellation of the draft, and that all of these facts were known to the plaintiff at the time of the transfer of the draft to it. .
It may be doubtful whether the defendant could prove the defense alleged, but it is clear that the rulings of the learned court below afforded the defendant no opportunity so to do. The defendant had the right to present its evidence, and the court erred in denying it the opportunity to do so. For this reason, the judgment must be reversed.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.